DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on March 15, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 24, and 32 and has canceled claim 4.  
Claims 3, 5, 6, 17-23, 26-28 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim.  It is noted in closer view, claims 19 and 20 are related to method of calculating the sub-hologram therefore they should be grouped with the non-elected group II and claims 26-28 and 31 are drawn to non-elected species A, (it is noted that claim 16 is drawn the species wherein the incoherence is not based on polarization).  Election was made without traverse in the reply filed on July 27, 2021.
Claims 1, 2, 7-15, 24, 25 and 29-30 remain pending in this application.  
Drawings
The drawings were received on March 15, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-15, 24, 25 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the phrase “a spatial light modulator device … where each initial pixel of the spatial light modulator device is subdivided into at least two defined parts representing at least two subsets and generating at least two wave fields”.  This phrase is confusing and indefinite since it is not clear how does the initial pixel with two defined parts structure and logical relate to the other parts of the display device to define an operable device.  
Further, the phrase “at least two subsets” is confusing and indefinite since it is not clear the subsets are referred to subset of what feature?  
The scopes of claim 7 is confusing and indefinite since the claim depends from a canceled claim.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Leister et al (PN. 8,358,454) in view of the US patent application publication by Kroll et al (US 2011/0149018 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Leister et al teaches a holographic display for holographic reconstruction of objects (two-dimensional objects and/or three-dimensional objects), wherein the object includes a plurality of object points (OP1 and OP2, Figure 2), an illumination unit including laser light source emitting coherent light, a spatial light modulator (SLM) in which sub-holograms of object points to be displayed are encoded in pixels (of the spatial light modulator), and a separator, including a birefringent material and a polarization switch (please see Figures 61, 6b and 7), for shifting or spatially displacing the modulated wave fronts of the objects provided in the reconstruction beam of the holographic display such that displaced modulated wave fronts in the eye or the observation window is incoherently superimposed to reduce the speckle pattern, (please see column 3, lines 55-64).  This means that the adjacent point spread functions in the eye of the observer generated by the sub-holograms of adjacent points are mutually incoherent to each other to reduce the speckle pattern.  
Claim 1 has been amended to include the phrase “a spatial light modulator device … where each initial pixel of the spatial light modulator device is subdivided into at least two defined parts representing at least two subsets and generating at least two wave fields”.   This phrase is rejected under 35 USC 112, second paragraph for the reasons stated above, it can only be examined in the broadest interpretation.  
Kroll et al in the same field of endeavor teaches a holographic display that is comprised of a spatial light modulator device for displaying sub-holograms wherein the spatial light modulator may be phase-modulating with so-called two-phase encoding to use two pixels to encode one complex number of the hologram, (please see paragraph [0184]).   This means one skilled in the art would have been motivated to apply the teachings of Kroll et al to make each of the pixels of the spatial light modulator to be two-phase encoded so that each pixel is divided into two defined parts representing at least two subsets of the phases to generate at least two wave fields (i.e. different wave field for different phase-encoding) to enhance the display quality.  
With regard to claim 2, Leister et al teaches that the object may comprise a plurality of object planes where each object plane is divided into at least two vertical subsets and at least two horizontal subsets, (please see Figure 2 and column 1).  Since the subsets are arbitrarily defined they may be angularly displaced or shifted relative to each other.  
With regard to claim 7, for the two dimensional hologram encoded on the spatial light modulator, the at least two defines parts of the initial pixel from two halves where the pixel may be separated horizontally or vertically.  
With regard to claim 25, Leister et al teaches the illumination unit that is comprised of a laser light source for generating a wave field.  
With regard to claim 29, the features concerning the illumination of the light specifically with angular spectrum of plane wave of less than 1/60 degree along the coherent direction and 0.5 to 1 degree along the incoherent direction is considered to be intended use.  
With regard to claim 30, Leister et al teaches to have the reconstructed wave fields from the object point incoherently superimposed spatially at the eye of the observer to reduce the speckle noise, (please see the abstract).  This means it is implicitly true or obvious modification by one skilled in the art to have the mutual coherence of the field be limited with a maximum size in the size of the sub-hologram including the largest sub-hologram.  


Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al and Kroll et al as applied to claim 1 and further in view of US patent application publication by Lin (US 20130215338 A1).
The holographic display device taught by Leister et al in combination with the teachings of Kroll et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 8, Leister et al teaches that the separator may comprise polarization converter and polarization switch (PU) that includes a half wave retarder plate, (please see Figure 6a and column 9, lines 20-21).  This reference does not teach explicitly that the separator comprises patterned retarders.  Lin in the same field endeavor teaches that the polarization converter (1, Figure 1A) comprises patterned retarders (12) to split and convert the incident light to generate light beams of orthogonal polarization states (14a and 14b).  It is either therefore implicitly, as evidence by Lin, or would have been obvious to apply the teachings of Lin to make the separator includes, the polarization converter, comprises patterned retarders.   
With regard to claim 9, Leister et al teaches that the separator may comprise patterned retarders is provided for transforming light having defined polarization state into two pattern light subsets, (i.e. p-polarized and s-polarized states, Figure 6a).  
With regard to claim 10, Leister et al in light of Lin teaches that the retarder may be patterned and be provided in a plane of the pixels and assigned to the pixels of the spatial light modulator.  It is either implicitly true or obvious to one skilled in the art to make each defined part (i.e. arbitrarily defined) of the initial pixel is provided with a defined patterned retarder of the arrangement of the patterned retarders.  
With regard to claim 11, Leister et al in light of Lin teaches that the different patterned retarders providing orthogonal polarization.  
With regard to claim 12, Leister et al teaches that the polarization orientations of adjacent patterned retarders that are orthogonal to each other, (please see Figures 6a, 6b and 7).  

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al, Kroll et al and Lin as applied to claim 1 and 8 above and further in view of the patent issued to Faris (PN. 5,264,964).  
The holographic display device taught by Leister et al in combination with the teachings of Kroll et al and Lin as described in claims 1 and 8 above has met all the limitations of the claims.  
With regard to claim 13-15, Leister et al in light of Lin teaches that the arrangement of the retarders may be patterned to be provided with defined parts of the initial pixels.  Faris in the same field of endeavor teaches a patterned polarization filters that may assigned to the at least two defined parts of the initial pixels, (please see Figures 4a-4c).  With regard to claim 14, Faris teaches that the arrangement of patterned polarization filters may have a stripped pattern with alternating orientation of the polarization state, (please see Figure 5a).  With regard to claim 15, as shown in Figure 5a), Faris teaches that the arrangement of the patterned polarization filters provides a pattern of orthogonal polarization states (P and P2), wherein it has a fixed pattern along the vertical direction and the horizontal direction but has an alternating pattern along the depth direction.  It would then have been obvious to apply the teachings of Faris to modify the separator with a patterned retarder to have different arrangement for providing polarization filters assigned to the defined parts of the initial pixel to provide orthogonal polarization states.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leister et al and Kroll et al in view of US patent application publication by Baba (US 2013/0083172 A1).  
The holographic display device taught by Leister et al in combination with the teachings of Kroll et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 24, Leister does not teach explicitly that the illumination unit is adapted to emit two orthogonally polarized wave field by using a wire grid polarizer structure.  Baba in the same field of endeavor teaches a wire grid polarizer (67, Figures 3A and 3B), that is comprised of two crossed one-dimensional wire grid polarizer structures (67A and 67B) that allows two orthogonally polarized wave fields be emitted.  It would then have been obvious to one skilled in the art to use wire grid polarizer that is capable of emitting two orthogonally polarized wave field. 

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are based on newly amended features that have been fully addressed in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872